NOTE: This order is nonprecedential.
United States Court of AppeaIs
  for the FederaI Circuit
J 0 ANN MARSHBURN WILSON,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendan,t-Appellee.
2010-5121
Appeal from the United States Court of Federa1
Claims in case no. 09-CV-795, Judge Lawrence J. B1ock.
ON MOTION
ORDER
Jo Ann Marshburn Wi1son moves for leave to proceed
in forma pauperis and moves to appeal the decision of the
United States C0urt of Federa1 C1aims. \.
We note that the United States Court of Federa1
C1aims permitted Wi1son to proceed in forma pauperis.
Thus, pursuant to Fed. R. App. P. 24(a)(3), Wi1son may
proceed in forma pauperis on appeal without further

WILSON V. US 2
authorization and her motion for leave to proceed in
forma pauperis is moot.
Wilson’s motion to appeal the trial court’s decision is
not necessary Any arguments concerning the merits of
Wils0n’s case may be included in her reply brief.
Ac_cordingly,
IT ls ORDERED THA'r:
The motions are moot
FoR THE CoURT
SEP 30
 mu lsi J an Horbal
Date J an Horba1y
Clerk
cc: Jo Ann Marshburn Wilson
Gregg P. Yates, Esq.
 e.YaraM»
SEP 39 ZH1U
.lAN HORBALY
CLERK